Citation Nr: 1623986	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  09-43 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral maxillary sinusitis and allergic rhinitis.

2.  Entitlement to service connection for a prostate disorder, including benign prostatic hypertrophy (BPH) and/or prostatitis.

3.  Entitlement to a rating in excess of 30 percent for residuals of an abdominal shell fragment would (SFW).

4.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from March 1967 to November 1968. His military decorations include the Purple Heart and the Combat Infantry Badge.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision of the Houston, Texas, Regional Office (RO) which, in pertinent part, denied service connection for bilateral maxillary sinusitis and allergic rhinitis and for benign prostatic hypertrophy; granted service connection for bilateral hearing loss and assigned a noncompensable evaluation effective May 30, 2006; and denied an increased evaluation for abdominal area shell fragment wound and post-operative scars.

In July 2013, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO. A hearing transcript is in the record. In February 2014, the Board remanded the issues on appeal to the RO for additional action.

In its February 2014 Remand, the Board stated that "During the July 2013 hearing, the Veteran testified regarding his SFW of the left upper extremity, indicating that he had reduced range of motion because of his scar. It is unclear whether the Veteran is seeking an increased rating for his service-connected residuals from a gunshot wound to the left forearm and/or his residual scar from a SFW of the left shoulder." The Board referred the matters to the Agency of Original Jurisdiction (AOJ) for "clarification and any appropriate action." These issues are again referred to the AOJ.

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

Remand is required to ensure compliance with the Board's prior remand directives. The RO's compliance with the Board's remand instructions is neither optional nor discretionary. Stegall v. West, 11 Vet. App. 268 (1998).  

The case is REMANDED for the following action:

1.  Advise the Veteran that he may submit any additional medical and non-medical evidence relating to his maxillary sinusitis, allergic rhinitis, a prostate disorder, residuals of an abdominal SFW, and bilateral hearing loss that is not already in VA's possession. 

2.  Associate with the record any VA clinical documentation not already of record pertaining to the treatment of the Veteran for maxillary sinusitis, allergic rhinitis, a prostate disorder, residuals of an abdominal SFW, and bilateral hearing loss.

3.  Associate with the Veteran's file his Houston VA Medical Center and Beaumont outpatient clinic records dated between November 1970 and December 1997. The file indicates that the request for these records was approved but the records are not in the file.

4.  After receiving the necessary authorization from the Veteran, obtain the treatment records from E. Marks, M.D., which were identified in a March 2002 VA treatment record. 

5.  Contact the Veteran to determine whether he received treatment from M. Maria-Soosai, M.D., prior to October 1988. If he did, request the necessary authorization and then obtain any treatment records prior to that date.

6.  After receiving the necessary authorization from the Veteran, obtain the treatment records from the private urologist he saw in approximately 1976 (as referenced during his July 2013 hearing).

7.  If any of the identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented. 

8.  The report of the Veteran's June 2014 VA examination for bilateral hearing loss states that "Puretone thresholds were not consistent with the speech reception thresholds of 15dB, bilaterally. Veteran was reinstructed and retested with continued inconsistent results. Due to these reasons, the Veteran should be retested at a later date." Therefore, the Veteran should be scheduled for a new VA examination, to be conducted by a state-licensed audiologist, to evaluate his service-connected bilateral hearing loss disability.

In conjunction with the examination, the claims file must be made available to the examiner for review of the case. A notation to the effect that this record review took place should be included in the report of the examiner. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

At a minimum, the examination must include a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list, unless the examiner certifies that use of a speech discrimination test is not appropriate and provides a supporting rationale. The examiner should also address any functional impairment resulting from the Veteran's hearing loss and its effects on his ordinary activities.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

9.  Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




